Case 1:15-cv-00543-JFB-SRF Document 428 Filed 03/28/19 Page 1 of 3 PageID #: 26716



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  EVOLVED WIRELESS, LLC,                    )
                                            )
                    Plaintiff,              )
                                            )
        V.                                  )     Civil Action No. 15-542-JFB-SRF
                                            )
  APPLE INC.,                               )
                                            )
                  Defendant.                )
  ______________________________________

  EVOLVED WIRELESS, LLC,                    )
                                            )
                    Plaintiff,              )
                                            )
        V.                                  )     Civil Action No. 15-543-JFB-SRF
                                            )
  HTC CORPORATION and                       )
  HTC AMERJCA, INC.,                        )
                                            )
                  Defendants.               )
  ______________________________________

  EVOLVED WIRELESS, LLC,                    )
                                            )
                    Plaintiff,              )
                                            )
        V.                                  )     Civil Action No. 15-544-JFB-SRF
                                            )
  LENOVO GROUP LTD., LENOVO                 )
  (UNITED STATES) INC., and                 )
  MOTOROLA MOBILITY,                        )
                                            )
                  Defendants.               )
  ______________________________________
Case 1:15-cv-00543-JFB-SRF Document 428 Filed 03/28/19 Page 2 of 3 PageID #: 26717




  EVOLVED WIRELESS, LLC,                 )
                                         )
                  Plaintiff,             )
                                         )
        V.                               )            Civil Action No. 15-545-JFB-SRF
                                         )
  SAMSUNG ELECTRONICS CO., LTD.          )
  and SAMSUNG ELECTRONICS                )
  AMERICA, INC.                          )
                                         )
                  Defendants.            )
  _____________________________________ )

  EVOLVED WIRELESS, LLC,                 )
                                         )
                  Plaintiff,             )
                                         )
        V.                               )            Civil Action No. 15-546-JFB-SRF
                                         )
  ZTE (USA) INC.,                        )
                                         )
                  Defendant.             )
  _____________________________________ )

  EVOLVED WIRELESS, LLC,                          )
                                                  )
                      Plaintiff,                  )
                                                  )
        V.                                        )   Civil Action No. 15-547-JFB-SRF
                                                  )
  MICROSOFT CORPORATION,                          )
  MICROSOFT MOBILE OY and                         )
  NOKIA INC.,                                     )
                                                  )
                      Defendants.                 )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on its own motion for docket control purposes.

  Pursuant to the Memorandum and Order dated February 21, 2019 in Evolved Wireless,

  LLC v. Apple, Inc., No. 1:15cv542 (D.I. 468).
Case 1:15-cv-00543-JFB-SRF Document 428 Filed 03/28/19 Page 3 of 3 PageID #: 26718



        IT IS ORDERED that the following motions in the related cases are denied

  without prejudice to reassertion: D.I. 360 in Evolved Wireless, LLC v. HTC Corp. and

  HTC America, Inc., Case No. 1:15cv543; D.I. 325 in Evolved v. Lenovo Corp. and

  Motorola Mobility, LLC, Case No. 1:15cv544; D.I. 365 in Evolved v. Samsung Elecs.

  Co., Samsung Elecs. America, Inc., Case No.1:15cv545; D.I. 327 in Evolved v. ZTE

  (USA) Corp., Case No. 1:15cv546; and D.I. 345 in Evolved v. Microsoft Corp., Case No.

  1:15cv547.

        IT IS FURTHER ORDERED, pursuant to the Court’s Memorandum and Order

  dated March 13, 2019 (D.I. 498 at 3 n.2), defendant ZTE’s (Sealed) Motion to Strike

  Lump Sum Opinion of Plaintiff's Damages Expert (D.I. 254 in Evolved v. ZTE (USA)

  Corp., Case No. 1:15cv546) is denied.

        DATED this 28th day of March, 2019.



                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
